Citation Nr: 1009094	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
right ankle disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, on a direct incurrence basis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pyschiatric disability, on a direct incurrence basis.

5.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
disability.

6.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The Veteran had active service from March 1974 to August 1974 
and from August 1977 to November 1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

An April 2007 Board decision denied, in pertinent part, 
entitlement to service connection for a neck disability, on a 
direct incurrence basis, and entitlement to service 
connection for a left ankle disability, also on a direct 
incurrence basis.  The Veteran thereafter appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, upon a November 2008 Joint Motion For 
Partial Remand, promulgated an Order on December 29, 2008 
that vacated that part of the Board's April 2007 decision 
that denied the claims of entitlement to service connection 
for a neck disability on a direct incurrence basis and 
entitlement to service connection for a left ankle disability 
on a direct incurrence basis.

The April 2007 Board decision also denied entitlement to 
service connection for a left hip disability, denied 
entitlement to an evaluation in excess of 30 percent for 
residuals of a right ankle fracture, and denied entitlement 
to an initial evaluation in excess of 40 percent for 
degenerative osteoarthritis of the lumbar spine.  The parties 
agreed (Joint Motion, page 1) that these claims should be 
affirmed.

The April 2007 Board decision also remanded the claims of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, on a direct incurrence basis, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, on a direct incurrence basis, entitlement to 
service connection for a psychiatric disability, claimed as 
secondary to service-connected disability, and entitlement to 
service connection for a left knee disability, to include as 
secondary to a service-connected right ankle disability.  As 
such, these issues remain for appellate consideration.

The April 2007 Board decision referred the issues of 
entitlement to service connection for a neck disability as 
secondary to service-connected right ankle disability, and 
service connection for a left ankle disability as secondary 
to service-connected right ankle disability, to the RO for 
appropriate action.  Based on the directions of the Joint 
Motion (Joint Motion, page 5, last paragraph), and based on 
developments subsequent to the Joint Motion (such as the case 
of Tyrues v. Shinseki, 23 Vet. App. 166 (2009)), the Board 
has styled these issues on appeal as noted on the title page 
of this decision.

The Board notes that by rating action dated in September 
1999, the RO denied service connection for a left knee 
disability, to include as secondary to a service-connected 
right ankle disability, on the basis that the claim was not 
well grounded.  The veteran did not appeal that decision.  
However, Section 7(b) of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminated well groundedness from the standard of review of 
claims for VA benefits, and provided that a claim for 
benefits denied on the basis of not being well grounded, 
which became final during the period beginning on July 14, 
1999 and ending November 9, 2000, should be readjudicated as 
if the denial had not been made.  See Section 7(b) of the 
VCAA, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  Therefore, 
when the veteran filed to reopen his previously-denied claim 
of entitlement to service connection for a left knee 
disability, in March 2004, the RO undertook readjudication of 
the claim on the merits in the March 2005 rating action on 
appeal.

Records containing references to the Veteran's left ankle 
have been associated with the claims file subsequent to the 
December 2005 supplemental statement of the case.  The Board 
notes, however, that the records (such as the December 2008 
VA mental disorders examination and a February 2009 VA 
medical record) are not relevant or probative in this case, 
as they do not show the existence of left ankle disability.  
As such, a waiver of initial RO consideration of this 
evidence is not necessary.

The issues of entitlement to service connection for a neck 
disability, to include as secondary to service-connected 
right ankle disability, whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for hypertension, on a direct incurrence basis, 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, on a direct incurrence basis, 
entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
disability, and entitlement to service connection for a left 
knee disability, to include as secondary to a service-
connected right ankle disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran has a currently diagnosed left ankle disability.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2004, March 2006, and June 
2007 the Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
of the appellant to enable VA to obtain evidence in support 
of the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the March 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As complete VCAA notice was not completed 
prior to the initial AOJ adjudication of the claim, such 
notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, except as to the June 2007 
notice, there is no prejudice to the Veteran in this regard.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  Also 
of record are his Social Security Administration (SSA) 
records.  The Board has considered whether the Veteran should 
be scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the Veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this regard, the Board notes that the file 
contains multiple findings revealing the absence of a left 
ankle disability, including a May 1978 VA examination and 
July 2005 VA X-rays of the left ankle.  

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
left ankle disability.

Service connection for right ankle disability was awarded by 
RO decision in June 1978.

A May 1978 VA examination noted no orthopedic problems other 
than the right ankle.

An April 2004 VA record noted that the Veteran complained of 
left ankle pain since 1998.

A July 12, 2005 VA record noted that the ankles showed 
definite swelling on the medial malleolar region. No swelling 
was seen on the lateral malleolar area.  The examiner 
indicated that left ankle examination and left foot 
examination were essentially unremarkable.  

A July 26, 2005 VA record reveals that the Veteran complained 
of left ankle swelling and pain.  Physical examination 
revealed no pertinent findings.  X-rays of the left ankle 
revealed an impression of no fracture seen.

An October 2005 VA record noted that the Veteran complained 
of bilateral ankle pain.  

While the Veteran has complained of left ankle pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board can find no indication that the Veteran has current 
chronic left ankle disability, and, as a service connection 
claim requires, at a minimum, medical evidence of a current 
disability, the preponderance of the evidence is against the 
Veteran's claim for service connection for left ankle 
disability, whether on a direct or secondary basis.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board does not doubt the sincerity of the Veteran's 
belief regarding the service connection issue, the Veteran is 
not competent to offer evidence which requires medical 
knowledge, such as rendering a medical diagnosis or providing 
a determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ankle disability, to include as 
secondary to service-connected left ankle disability, is 
denied.


REMAND

The Veteran asserts that he has a cervical spine disability 
that is related to his service-connected right ankle 
disability.  September 2003 VA X-rays have revealed 
degenerative joint disease of the cervical spine.

While a September 2003 VA record noted that the Veteran had 
low back pain related to his right ankle disability, a 
similar opinion concerning the cervical spine does not appear 
to be of record.  The Board finds that a VA physician's 
opinion would be helpful in this case, 38 C.F.R. 
§ 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006), and the Veteran should be scheduled for a VA 
examination to address the medical matters presented by this 
appeal.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Further, in providing instruction as 
to what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  

With respect to the veteran's claim of entitlement to service 
connection for a left knee disability, to include as 
secondary to a service-connected right ankle disability, the 
record does not reflect that he was ever provided with VCAA 
notification.  With respect to the veteran's claims of 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for hypertension 
and a psychiatric disability, on a direct incurrence basis, a 
review of the claims file reveals that, in light of the Kent 
decision, the March 2004 VCAA notification letter sent to the 
veteran is insufficient.  Although the letter informed the 
veteran that new and material evidence could be submitted to 
reopen his claims and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous October 1993 RO 
denial.  Therefore, the Board finds that the claims must be 
remanded for compliance with the VCAA and recent case law.

The veteran contends that he has psychiatric disability as 
secondary to his service-connected right ankle disability.  
Significantly, however, although such claim has not been 
previously finally denied, the March 2005 rating decision 
adjudicated the claim on the basis of whether new and 
material evidence had been received to reopen the claim.  The 
veteran must be afforded de novo adjudication of the issue 
prior to appellate consideration.  Moreover, the record does 
not reflect that the veteran has been afforded a VA 
examination to determine all current psychiatric disability, 
and whether any current psychiatric disability is caused or 
aggravated by his service-connected right ankle disability.  
The Board finds that such an examination would be useful in 
order to fairly adjudicate the veteran's claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
psychiatric disability as secondary to 
service-connected right ankle 
disability, and entitlement to service 
connection for a left knee disability, 
including as secondary to service-
connected disability.  The appellant 
must be apprised of which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to 
the VA.  Additionally, the veteran 
should be advised of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements 
of the claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

Such notice should also include an 
explanation of the information or 
evidence needed to reopen the previously 
denied claims for service connection for 
hypertension and a psychiatric 
disability, on a direct incurrence basis, 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for hypertension and a 
psychiatric disability that were found 
insufficient in the previous October 1993 
final denial of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for the disabilities at issue 
since his military service.  After 
securing the necessary authorizations for 
release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The Veteran should be scheduled for 
the appropriate VA examination to whether 
the Veteran has cervical spine disability 
related to service-connected right ankle 
disability.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has any current 
cervical spine disability that is 
proximately due to, or aggravated by, 
service-connected right ankle disability, 
or is otherwise related to service.  In 
providing the opinion requested, with 
consideration of the evidence of record, 
the examiner must specifically consider 
the following evidence:

In December 2002, the Veteran 
visited a VA Medical Center where 
an Urgent Care Note reported that 
he had fallen back, striking his 
neck and back against a step.  The 
Veteran stated, "I fell when my 
ankle gove out."  A July 2003 
letter from the appellant's 
supervisor stated that he had 
fallen at work over the past year 
several times due to his ankle 
giving out.  She stated that his 
right ankle bothered his neck also 
because he had to stand constantly 
on his left side while at work.  In 
March 2004, the Veteran informed 
the VA that he had used a cane 
since 1999, at which time he fell 
because his right ankle failed.  He 
stated he struck his back and neck 
on the steps falling forward.  In 
April 2004, Dr. Charles Wax, a VA 
podiatrist, noted that the Veteran 
had a service-related ankle injury 
and had since developed other 
problems, including neck problems.  

Rationale should be included for all 
opinions provided.

4.  The veteran should then be afforded a 
VA psychiatric examination by the 
appropriate specialist to determine the 
nature and etiology of current 
psychiatric disability.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current 
psychiatric disability is caused or 
aggravated by his service-connected right 
ankle disability.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

5.  Thereafter, the RO should adjudicate 
the claim for service connection for a 
psychiatric disability as secondary to 
service-connected disability, de novo.  
If additional evidence is received with 
regard to the new and material evidence 
claims, or claim for service connection 
for left knee disability, the AOJ should 
readjudicate those issues on appeal.  The 
AOJ should then readjudicate the issue of 
entitlement to service connection for a 
neck disability, to include as secondary 
to service-connected right ankle 
disability.  If any benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


